DOYLE, Judge,
concurring and dissenting.
I respectfully dissent from that part of the majority opinion which would remand this ease to the State Civil Service Commission and would affirm the order of the Commission.
Even assuming arguendo that the issue of discrimination under the Federal Americans with Disabilities Act (ADA) of 19901 and the Rehabilitation Act of 19732 was preserved through the appeal under Section 951(a) of *295the Civil Service Act (Act)3, it is clear that on all of the facts most favorable to Williams he has failed to establish any possible act of discrimination by the Bensalem Youth Development Center (BYDC) that could be remedied under the Federal Acts cited, because the “disability” asserted by Williams, which is the root base of his claim, is not such a permanent injury that it comes within the purview of those Acts.
Under the ADA a disability is defined as “a physical or mental impairment that substantially limits one or more of the major life activities of such individual.” 42 U.S.C. § 12102(2). The definition of the term “disability” under the Rehabilitation Act is almost identical. See 29 U.S.C. § 706(8)(B). But “disability” under both has been interpreted by the federal courts to exclude injuries or disabilities of a temporary, non-chronic nature. See, e.g., Evans v. City of Dallas, 861 F.2d 846 (5th Cir.1988) (worker, discharged after excessive absenteeism attributable to a knee injury that required surgery, was held not to be “disabled” within the terms of the Rehabilitation Act).
Because Williams’ “disability” in this ease was of a temporary nature only,4 any alleged “discrimination” based on that impairment was noncognizable under the Federal Acts.
PELLEGRINI and KELLEY, JJ., join in this concurring and dissenting opinion.

. 42 U.S.C. §§ 12101-12213.


. 29 U.S.C. §§ 701-797(b).


. Act of August 5, 1941, P.L. 752, as amended, 71 P.S.§§ 741.1-741.1005.


. Williams testified that he injured his back and lower left leg on May 22, 1992, but on July 7, 1994, was "rapidly getting much more better.” (Notes of Testimony, July 7, 1994, at 52, 61; Reproduced Record at 57, 66.)